DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is office action in response to U.S Patent Application Number 16/700,626 which was filed on 12/02/2019 Claims 1-8 have been pending and have been examined in this Office Action (“OA”). 

Remarks
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2019, 06/10/2020, 10/08/2020 have been placed in record and considered by the examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities: Specifically, 
Claims 1, 3, 5, 7: replace “signalling” with "signaling” -- instead.
All the dependent claims which depend on the above objected independent claims are also interpreted and objected for the same reason as set forth for their respective independent claims above.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1/3/5/7, which draws to (all emphases below added by examiner)
“ ……..the information representing a number of radio frames….”.
This part of the claim has indefiniteness issues: 
(1) regarding “the information” (line 5 in claim 1 or  line 6 in claim 3 or  line 8 in claim 5 or  line 9 in claim 7) above, it appears to have inadequate antecedent basis, as it’s unclear whether it refers back to “configuration information ” (Line 4 in claim 1 OR  line 5 in claim 3 OR  line 7 in claim 5 OR  line 8 in claim 7) or something else. Under Broadest Reasonable Interpretation (BRI) and in the context of the whole claim, the examiner believes it refers back to “configuration information”, thus recommend to change it to  “the configuration information”.   For the purpose of the examination, examiner will interpret as best understood by the examiner.

All the dependent claims which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by CHATTERJEE et al. (US 20150043448 A1; hereinafter as “CHATTERJEE”, which is a Provisional Continuation of Application No. 61/863,902, filed on August 8, 2013).

CHATTERJEE discloses “SIGNALING FOR PROXIMITY SERVICES AND D2D DISCOVERY IN AN LTE NETWORK” (Title; see Figs. 1-8).

Regarding claim 1, CHATTERJEE teaches a method performed by a user equipment (UE) (see fig. 8: Wireless communication Device 800, Fig. 1 UE 102) for Proximity Services (ProSe) communication (eNB, UE and methods of signaling for proximity services and D2D discovery in LTE network: Aforesaid “eNB transmits signaling to indicate D2D discovery zone configuration to proximity service (ProSe) enabled UEs. The signaling may indicate time….resources and a periodicity of a discovery zone and may indicate operational parameters for the discovery zone. The resources of the D2D discovery zone may be allocated for D2D discovery signal transmission by the ProSe-enabled UEs”:  [abstract]), the method comprising: receiving, using radio resource control (RRC) signaling (aforesaid “eNB  transmits signaling to indicate D2D discovery zone configuration to ProSe-enabled UEs”: [0037]; “the signaling is sent by the eNB ..using dedicated RRC signaling”: [0038]), configuration information identifying a period for transmission of device to device discovery messages (aforesaid signaling “indicate time ….resources and a periodicity of the discovery zone.. and indicates operational parameters for the discovery zone :[ 0036];  Aforesaid “eNB transmits signaling to indicate D2D discovery zone configuration to ProSe-enabled UEs: [0036]), the information representing a number of radio frames (system information block (SIBs) (e.g., SIB2) [NOTE: radio frames]  may be used to signal the D2D discovery zone configuration information including silencing factor and other related cell- or network-common parameters : [0039] ); and transmitting a device to device discovery message, for receipt by at least one other UE, within the period (“ProSe-enabled UEs 102 may transmit discovery signals 101 [NOTE: discovery message]  within discovery resources [NOTE: discovery zone] to discover one or more other ProSe-enabled UEs”: [0023]; “UE 102 may transmit a discovery signal or discovery packet 101 (FIG. 1) for receipt by one or more other UEs for D2D discovery within some PRBs 206 of the discovery zone 204”: [0025], [0041]). 

Regarding claim 2, CHATTERJEE teaches, further comprising: requesting allocation of at least one communication resource for transmitting a device to device discovery message (see fig. 7 where UE request DISCOVERY RESOURCE REQUEST (RRC{ 702 to eNB: “RRC_CONNNECTED UE, for example, on initiation from higher layers, may request (operation 702) the serving cell for resources for D2D discovery signal”:  [0070] ); and receiving information identifying at least one communication resource allocated for the communication of a device to device discovery message (see fig. 7: element 704: RESOURCE CONFIGURATION (704) from eNB to UE: “eNB decision, the serving cell may configure the UE via RRC signaling with the configuration of the resource allocation (operation 704”: [0090]). 

Regarding claim 3, CHATTERJEE teaches a method performed by a base station (method performed by eNB: [abstract]) for controlling Proximity Services (ProSe) communication between items of user equipment (UEs) (eNB, UE and methods of signaling for proximity services and D2D discovery in LTE network: Aforesaid “eNB transmits signaling to indicate D2D discovery zone configuration to proximity service (ProSe) enabled UEs. The signaling may indicate time….resources and a periodicity of a discovery zone and may indicate operational parameters for the discovery zone. The resources of the D2D discovery zone may be allocated for D2D discovery signal transmission by the ProSe-enabled UEs”:  [abstract]), the method comprising: transmitting, using radio resource control (RRC) signaling (aforesaid “eNB  transmits signaling to indicate D2D discovery zone configuration to ProSe-enabled UEs”: [0037]; “the signaling is sent by the eNB either using dedicated RRC signaling”: [0038]), configuration information identifying a period for transmission of device to device discovery messages (aforesaid signaling “indicate time ….resources and a periodicity of the discovery zone.. and indicates operational parameters for the discovery zone: [0036]; Aforesaid “eNB transmits signaling to indicate D2D discovery zone configuration to ProSe-enabled UEs: [0036]), the information representing a number of radio frames (system information block (SIBs) (e.g., SIB2) [NOTE: radio frames] may be used to signal the D2D discovery zone configuration information including silencing factor and other related cell- or network-common parameters: [0039]). 

Regarding claim 4, CHATTERJEE teaches, further comprising: receiving a request for allocation of at least one communication resource for transmitting a device to device discovery message (see fig. 7 where UE request DISCOVERY RESOURCE REQUEST (RRC{ 702 to eNB: “RRC_CONNNECTED UE, for example, on initiation from higher layers, may request (operation 702) the serving cell for resources for D2D discovery signal”:  [0070]); and transmitting information identifying at least one communication resource allocated for the communication of a device to device discovery message (see fig. 7: element 704: RESOURCE CONFIGURATION (704) from eNB to UE: “eNB decision, the serving cell may configure the UE via RRC signaling with the configuration of the resource allocation (operation 704”: [0090]). 

Regarding claim 5, CHATTERJEE teaches a user equipment (UE) (see fig. 8: Wireless communication Device 800, Fig. 1 UE 102) for Proximity Services (ProSe) communication (eNB, UE and methods of signaling for proximity services and D2D discovery in LTE network: Aforesaid “eNB transmits signaling to indicate D2D discovery zone configuration to proximity service (ProSe) enabled UEs. The signaling may indicate time….resources and a periodicity of a discovery zone and may indicate operational parameters for the discovery zone. The resources of the D2D discovery zone may be allocated for D2D discovery signal transmission by the ProSe-enabled UEs”:  [abstract]), the UE comprising a transceiver (see fig. 8: element 801: [0095]), a memory storing instructions (see fig. 8: element 808: MEMORY: [0095]), and one or more processors (see fig. 8: element 806: PROCESSING: [0095]); wherein the one or more processors are configured to execute the instructions to control the transceiver ( [0095]-[0096]) to: receive, using radio resource control (RRC) signalling, configuration information identifying a period for transmission of device to device discovery messages, the information representing a number of radio frames; and transmit a device to device discovery message, for receipt by at least one other UE, within the period (the rest of claim is interpreted and rejected for the same reason as set forth in claim 1). 

Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 7, CHATTERJEE teaches a base station (see fig. 8: eNB: [0095]) for controlling Proximity Services (ProSe) communication between items of user equipment (UEs) (eNB, UE and methods of signaling for proximity services and D2D discovery in LTE network: Aforesaid “eNB transmits signaling to indicate D2D discovery zone configuration to proximity service (ProSe) enabled UEs. The signaling may indicate time….resources and a periodicity of a discovery zone and may indicate operational parameters for the discovery zone. The resources of the D2D discovery zone may be allocated for D2D discovery signal transmission by the ProSe-enabled UEs”:  [abstract]), the base station (see fig. 8: eNB: [0095])  comprising a transceiver (see fig. 8: element 801: [0095]), a memory storing instructions (see fig. 8: element 808: MEMORY: [0095]), and one or more processors (see fig. 8: element 806: PROCESSING: [0095]); wherein the one or more processors are configured to execute the instructions to control the transceiver ( [0095]-[0096])  to: transmit, using radio resource control (RRC) signalling, configuration information identifying a period for transmission of device to device discovery messages, the information representing a number of radio frames (the rest of claim is interpreted and rejected for the same reason as set forth in claim 3). 

Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411 

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411